



Exhibit 10.1


CENTERPOINT ENERGY, INC.
STOCK PLAN FOR OUTSIDE DIRECTORS
(As Amended and Restated Effective April 26, 2018)
__________________
ARTICLE I
PURPOSE
The purpose of this CenterPoint Energy, Inc. Stock Plan for Outside Directors,
as amended and restated effective April 26, 2018 (the “Plan”) is to provide for
a method of compensation of Outside Directors of CenterPoint Energy, Inc. and
any successor thereto (the “Company”) that will strengthen the alignment of
their financial interests with those of the Company’s shareholders through
increased ownership of shares of the Company’s Common Stock by such Outside
Directors. The Plan is intended to (i) enhance the Company’s ability to maintain
a competitive position in attracting and retaining qualified Outside Directors
who contribute, and are expected to contribute, materially to the success of the
Company and its Subsidiaries; (ii) provide a means of compensating such Outside
Directors whereby the compensation received will have a value dependent on the
price of the Common Stock; and (iii) enhance the interest of such Outside
Directors in the Company’s continued success and progress by further aligning
each Outside Director’s interests with those of the Company’s shareholders.
Stock Awards under this Plan shall be in addition to the annual retainer fee and
meeting fees earned by Outside Directors of the Company.


ARTICLE II

DEFINITIONS


For purposes of the Plan, the terms set forth below shall have the following
meanings:
“Annual Award Date” means the first business day of the month immediately
following each Annual Meeting of Shareholders.
“Board” means the Board of Directors of the Company.
A “Change of Control” shall be deemed to have occurred upon the occurrence of
any of the following events:
(a)    30% Ownership Change: Any Person makes an acquisition of Outstanding
Voting Stock and is, immediately thereafter, the beneficial owner of 30% or more
of the then Outstanding Voting Stock, unless such acquisition is made directly
from the Company in a transaction approved by a majority of the Incumbent
Directors; or any group is formed that is the beneficial owner of 30% or more of
the Outstanding Voting Stock; or


Page 1 of 8

--------------------------------------------------------------------------------




(b)    Board Majority Change: Individuals who are Incumbent Directors cease for
any reason to constitute a majority of the members of the Board; or
(c)    Major Mergers and Acquisitions: Consummation of a Business Combination
unless, immediately following such Business Combination, (i) all or
substantially all of the individuals and entities that were the beneficial
owners of the Outstanding Voting Stock immediately prior to such Business
Combination beneficially own, directly or indirectly, more than 70% of the then
outstanding shares of voting stock of the parent corporation resulting from such
Business Combination in substantially the same relative proportions as their
ownership, immediately prior to such Business Combination, of the Outstanding
Voting Stock, (ii) if the Business Combination involves the issuance or payment
by the Company of consideration to another entity or its shareholders, the total
fair market value of such consideration plus the principal amount of the
consolidated long-term debt of the entity or business being acquired (in each
case, determined as of the date of consummation of such Business Combination by
a majority of the Incumbent Directors) does not exceed 50% of the sum of the
fair market value of the Outstanding Voting Stock plus the principal amount of
the Company’s consolidated long-term debt (in each case, determined immediately
prior to such consummation by a majority of the Incumbent Directors), (iii) no
Person (other than any corporation resulting from such Business Combination)
beneficially owns, directly or indirectly, 30% or more of the then outstanding
shares of voting stock of the parent corporation resulting from such Business
Combination and (iv) a majority of the members of the board of directors of the
parent corporation resulting from such Business Combination were Incumbent
Directors of the Company immediately prior to consummation of such Business
Combination; or
(d)    Major Asset Dispositions: Consummation of a Major Asset Disposition
unless, immediately following such Major Asset Disposition, (i) individuals and
entities that were beneficial owners of the Outstanding Voting Stock immediately
prior to such Major Asset Disposition beneficially own, directly or indirectly,
more than 70% of the then outstanding shares of voting stock of the Company (if
it continues to exist) and of the entity that acquires the largest portion of
such assets (or the entity, if any, that owns a majority of the outstanding
voting stock of such acquiring entity) and (ii) a majority of the members of the
board of directors of the Company (if it continues to exist) and of the entity
that acquires the largest portion of such assets (or the entity, if any, that
owns a majority of the outstanding voting stock of such acquiring entity) were
Incumbent Directors of the Company immediately prior to consummation of such
Major Asset Disposition.
For purposes of the foregoing,
(1)    the term “Person” means an individual, entity or group;
(2)    the term “group” is used as it is defined for purposes of Section
13(d)(3) of the Securities Exchange Act of 1934 (the “Exchange Act”);


Page 2 of 8

--------------------------------------------------------------------------------




(3)     the term “beneficial owner” is used as it is defined for purposes of
Rule 13d-3 under the Exchange Act;
(4)    the term “Outstanding Voting Stock” means outstanding voting securities
of the Company entitled to vote generally in the election of directors; and any
specified percentage or portion of the Outstanding Voting Stock (or of other
voting stock) shall be determined based on the combined voting power of such
securities;
(5)    the term “Incumbent Director” means a director of the Company (x) who was
a director of the Company on May 7, 2003 or (y) who becomes a director
subsequent to such date and whose election, or nomination for election by the
Company’s shareholders, was approved by a vote of a majority of the Incumbent
Directors at the time of such election or nomination, except that any such
director shall not be deemed an Incumbent Director if his or her initial
assumption of office occurs as a result of an actual or threatened election
contest or other actual or threatened solicitation of proxies by or on behalf of
a Person other than the Board;
(6)    the term “election contest” is used as it is defined for purposes of Rule
14a-11 under the Exchange Act;
(7)    the term “Business Combination” means (x) a merger or consolidation
involving the Company or its stock or (y) an acquisition by the Company,
directly or through one or more subsidiaries, of another entity or its stock or
assets;
(8)    the term “parent corporation resulting from a Business Combination” means
the Company if its stock is not acquired or converted in the Business
Combination and otherwise means the entity which as a result of such Business
Combination owns the Company or all or substantially all the Company’s assets
either directly or through one or more subsidiaries; and
(9)    the term “Major Asset Disposition” means the sale or other disposition in
one transaction or a series of related transactions of 70% or more of the assets
of the Company and its subsidiaries on a consolidated basis; and any specified
percentage or portion of the assets of the Company shall be based on fair market
value, as determined by a majority of the Incumbent Directors.
“Code” means the Internal Revenue Code of 1986, as amended.
“Common Stock” means, subject to the provisions of Section 7.3, the presently
authorized common stock, $0.01 par value, of the Company.
“Company” means CenterPoint Energy, Inc., a Texas corporation, and any successor
thereto.


Page 3 of 8

--------------------------------------------------------------------------------




“Dividend Equivalents” means, with respect to shares of Common Stock issued or
delivered at the end of the Restriction Period applicable to a Stock Award, an
amount equal to all dividends and other distributions (or the economic value
thereof) that are payable to shareholders of record during the Restriction
Period on a like number of shares of Common Stock.
“Fair Market Value” means, as of a particular date, (i) if shares of Common
Stock are listed on a national securities exchange, the closing sales price per
share of Common Stock on the consolidated transaction reporting system for the
principal national securities exchange on which shares of Common Stock are
listed on that date, or, if there shall have been no such sale so reported on
that date, on the date immediately preceding the date on which such a sale was
so reported, (ii) if the Common Stock is not so listed, the average of the
closing bid and asked price on that date, or, if there are no quotations
available for such date, on the date immediately preceding the date on which
such quotations shall be available, as reported by an inter-dealer quotation
system, (iii) if shares of Common Stock are not publicly traded, the most recent
value determined by an independent appraiser appointed by the Company for such
purpose, or (iv) if none of the above are applicable, the fair market value of a
share of Common Stock as determined in good faith by the Board.
“Outside Director” means a person who is a member of the Board on an Annual
Award Date and who is not a current employee of the Company or a Subsidiary.
“Plan” means the CenterPoint Energy, Inc. Stock Plan for Outside Directors, as
set forth herein and as from time to time amended.
“Restriction Period” means the period of time beginning as of the grant date of
a Stock Award and ending as of the date upon which the Common Stock subject to
such Stock Award is no longer subject to forfeiture provisions as provided in
Section 5.3.
“Stock Award” means an award of the right to receive shares of Common Stock
granted by the Company to an Outside Director pursuant to, and subject to the
terms, conditions and limitations specified in, Article V.
“Stock Award Amount” means a number of shares of Common Stock equal to (i) a
dollar amount determined by the Board in its discretion divided by (ii) the Fair
Market Value of the Common Stock on the relevant award date, rounded to the
nearest whole share.
“Subsidiary” means a subsidiary corporation of the Company as defined in Section
424(f) of the Code.






Page 4 of 8

--------------------------------------------------------------------------------




ARTICLE III


RESERVATION OF SHARES
AND PLAN ADMINISTRATION


3.1    Shares Reserved Under Plan: The aggregate number of shares of Common
Stock which may be issued or delivered under this Plan shall not exceed 700,000
shares, subject to adjustment as hereinafter provided. All or any part of such
authorized shares may be issued pursuant to Stock Awards. The shares of Common
Stock which may be granted pursuant to Stock Awards may consist of either
authorized but unissued shares of Common Stock or shares of Common Stock which
have been issued and which shall have been heretofore or are hereafter
reacquired by the Company. The number of shares of Common Stock that are subject
to Stock Awards under this Plan that are forfeited or terminated shall again
immediately become available for Stock Awards hereunder. The Board may from time
to time adopt and observe such procedures concerning the counting of shares
against the Plan maximum as it may deem appropriate. The total number of shares
authorized under this Plan shall be subject to increase or decrease in order to
give effect to the adjustment provision of Section 7.3 and to give effect to any
amendment adopted as provided in Section 6.1.
3.2    Plan Administration:
(a)    This Plan shall be administered by the Board. Subject to the provisions
hereof, the Board shall have full and exclusive power and authority to
administer this Plan and to take all actions that are specifically contemplated
hereby or are necessary or appropriate in connection with the administration
hereof. The Board shall also have full and exclusive power to interpret this
Plan and to adopt such rules, regulations and guidelines for carrying out this
Plan as it may deem necessary or proper, all of which powers shall be exercised
in the best interests of the Company and in keeping with the objectives of this
Plan. The Board may correct any defect or supply any omission or reconcile any
inconsistency in this Plan or in any Stock Award in the manner and to the extent
the Board deems necessary or desirable. Any decision of the Board in the
interpretation and administration of this Plan shall lie within its sole and
absolute discretion and shall be final, conclusive and binding on all parties
concerned. The Board may engage in or authorize the engagement of a third party
administrator to carry out administrative functions under the Plan.
(b)    No member of the Board or officer of the Company to whom the Board has
delegated authority in accordance with the provisions of this Section shall be
liable for anything done or omitted to be done by him or her, by any member of
the Board or by any officer of the Company in connection with the performance of
any duties under this Plan, except for his or her own willful misconduct or as
expressly provided by statute.








Page 5 of 8

--------------------------------------------------------------------------------




ARTICLE IV


PARTICIPATION IN PLAN


4.1    Eligibility to Receive Stock Awards: Stock Awards under this Plan shall
be granted only to persons who are Outside Directors who are eligible to receive
awards under Section 5.1 and/or 5.2.
4.2    Participation Not a Guarantee of Continuing Service as a Member of the
Board: Nothing in this Plan shall in any manner be construed to (a) limit in any
way the right or power of the Company’s stockholders to remove an Outside
Director, without regard to the effect of such removal on any rights such
Outside Director would otherwise have under this Plan, or (b) give any right to
such an Outside Director (i) to be nominated for reelection or to be reelected
as such and/or (ii) after ceasing to be an Outside Director, to receive any
shares of Common Stock of the Company under this Plan to which such Outside
Director is not entitled under the express provisions of this Plan.
ARTICLE V


STOCK AWARDS


5.1    Initial Awards: On or after the date an individual first becomes an
Outside Director, at the discretion of the Board, such Outside Director may be
granted a one-time, initial Stock Award consisting of the right to receive the
number of shares of Common Stock equal to the Stock Award Amount, as determined
by the Board, with such award subject to the terms, conditions and limitations
set forth in this Plan; provided, however, that such Outside Director is then in
office as of the grant date of such initial Stock Award. Any Stock Award under
this Section 5.1 shall be in addition to, and not in lieu of, any Stock Award
granted under Section 5.2.
5.2    Annual Awards: As of each Annual Award Date, at the discretion of the
Board, each Outside Director then in office may be granted a Stock Award
consisting of the right to receive the number of shares of Common Stock equal to
the Stock Award Amount, as determined by the Board, with such awards subject to
the terms, conditions and limitations set forth in this Plan.
5.3    Vesting of Stock Awards: Each Stock Award granted under the Plan prior to
April 26, 2018 shall be subject to a Restriction Period, and shall vest, as set
forth under the terms of the Plan as in effect immediately prior to April 26,
2018. Each Stock Award granted under this Plan on or after April 26, 2018 shall
be immediately fully vested upon grant.
5.4    Form of Award: Upon vesting in accordance with Section 5.3, the number of
vested shares of Common Stock subject to the Stock Award shall be registered in
the name of the Outside Director and certificates representing such Common Stock
(unless the Company shall elect to use uncertificated shares) shall be delivered
to the Outside Director as soon as practicable after the date upon which the
Outside Director’s right to such shares vested. Upon delivery of the vested
shares of Common Stock pursuant to this Section, the Outside Director shall also
be entitled to receive a cash payment equal to the sum of all Dividend
Equivalents, if any.


Page 6 of 8

--------------------------------------------------------------------------------




ARTICLE VI


AMENDMENT AND TERMINATION OF PLAN


6.1    Amendment, Modification, Suspension or Termination: The Board may from
time to time amend, modify, suspend or terminate the Plan for the purpose of
meeting or addressing any changes in legal requirements or for any other purpose
permitted by law except that no amendment or alteration shall be effective prior
to approval by the Company’s shareholders to the extent such approval is
determined to be required by applicable legal requirements or the listing
standards of the New York Stock Exchange.
6.2    Termination: This Plan shall continue indefinitely until all shares of
Common Stock authorized for issuance or delivery hereunder by Section 3.1 hereof
have been issued, except the Board may at any time terminate this Plan as of any
date specified in a resolution adopted by the Board. No Stock Awards may be
granted after this Plan has terminated. The termination of the Plan shall not
affect the applicability of any provision of the Plan to Stock Awards made prior
to such termination.
ARTICLE VII


MISCELLANEOUS PROVISIONS


7.1    Restrictions Upon Grant of Stock Awards: The listing on the New York
Stock Exchange or the registration or qualification under any federal or state
law of any shares of Common Stock to be granted pursuant to this Plan (whether
to permit the grant of Stock Awards or the resale or other disposition of any
such shares of Common Stock by or on behalf of the Outside Directors receiving
such shares) may be necessary or desirable and, in any such event, if the
Company so determines, issuance or delivery of such shares of Common Stock shall
not be made until such listing, registration or qualification shall have been
completed. In such connection, the Company agrees that it will use its best
efforts to effect any such listing, registration or qualification, provided,
however, that the Company shall not be required to use its best efforts to
effect such registration under the Securities Act of 1933, as amended, other
than on Form S-8, as presently in effect, or other such forms as may be in
effect from time to time calling for information comparable to that presently
required to be furnished under Form S-8.
7.2    Restrictions Upon Resale of Unregistered Stock: If the shares of Common
Stock that have been transferred to an Outside Director pursuant to the terms of
this Plan are not registered under the Securities Act of 1933, as amended,
pursuant to an effective registration statement, such Outside Director, if the
Company deems it advisable, may be required to represent and agree in writing
(a) that any shares of Common Stock acquired by such Outside Director pursuant
to this Plan will not be sold except pursuant to an effective registration
statement under the Securities Act of 1933, as amended, or pursuant to an
exemption from registration under said Act and (b) that such Outside Director is
acquiring such shares of Common Stock for such Outside Director’s own account
and not with a view to the distribution thereof.


Page 7 of 8

--------------------------------------------------------------------------------




7.3    Adjustments: In the event of any subdivision or combination of
outstanding shares of Common Stock or declaration of a dividend payable in
shares of Common Stock or other stock split, then (a) the number of shares of
Common Stock reserved under this Plan and (b) the number of shares delivered
under Section 5.4 on any date occurring after the applicable record date or
effective date shall be proportionately adjusted to reflect such transaction. No
adjustment shall be made in a manner that would result in any Stock Awards
becoming subject to Section 409A of the Code.
7.4    Withholding of Taxes: Unless otherwise required by applicable federal or
state laws or regulations, the Company shall not withhold or otherwise pay on
behalf of any Outside Director any federal, state, local or other taxes arising
in connection with a Stock Award under this Plan. The payment of any such taxes
shall be the sole responsibility of each Outside Director.
7.5    Governing Law: This Plan and all determinations made and actions taken
pursuant hereto shall be governed by the internal laws of the State of Texas,
except as federal law may apply.
7.6    Exemption from Section 409A. It is intended that Stock Awards under this
Plan qualify as short-term deferrals exempt from the requirements of Section
409A of the Code, and this Plan shall be interpreted and administered consistent
therewith.
7.7    Unfunded Status of Plan; Establishment of Stock Award Account: This Plan
shall be an unfunded plan. The grant of shares of Common Stock pursuant to a
Stock Award under this Plan shall be implemented by a credit to a bookkeeping
account maintained by the Company evidencing the accrual in favor of the Outside
Director of the unfunded and unsecured right to receive shares of Common Stock
of the Company, which right shall be subject to the terms, conditions and
restrictions set forth in the Plan. Such accounts shall be used merely as a
bookkeeping convenience. The Company shall not be required to establish any
special or separate fund or reserve or to make any other segregation of assets
to assure the issuance of any shares of Common Stock granted under this Plan.
Except as otherwise provided in this Plan, the shares of Common Stock credited
to the Outside Director’s bookkeeping account may not be sold, assigned,
transferred, pledged or otherwise encumbered until the Outside Director has been
registered as the holder of such shares of Common Stock on the records of the
Company as provided in Section 5.4. Neither the Company nor the Board shall be
required to give any security or bond for the performance of any obligation that
may be created by this Plan.
7.8    No Assignment or Transfer: No rights to receive Stock Awards under the
Plan shall be assignable or transferable by an Outside Director except by will
or the laws of descent and distribution.


CENTERPOINT ENERGY, INC.


Page 8 of 8